United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60190
                          Summary Calendar



KENT METCALF,

                                     Plaintiff-Appellant,

versus

PHILLIP GEORGE, Deputy Sheriff, in his individual and
official capacity; KEITH PARKER, Deputy Sheriff, in his
individual and official capacity; RAY BRAYLOCK, Narcotics
Department, in his individual and official capacity; MONROE
COUNTY SHERIFF DEPARTMENT,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:03-CV-676-P
                       --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Kent Metcalf, Mississippi prisoner # T7454, has filed a

motion for leave to proceed on appeal in forma pauperis (“IFP”)

following the district court’s order dismissing as frivolous

Metcalf’s 42 U.S.C. § 1983 civil rights action.   By moving for

IFP, Metcalf is challenging the district court’s certification

that IFP status should not be granted because the appeal is not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-60190
                                   -2-

taken in good faith.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th

Cir. 1997).    Metcalf’s IFP “motion must be directed solely to the

trial court’s reasons for the certification decision.”     Id.

     Metcalf asserts only that the district court was wrong for

denying him IFP because he had presented sufficient evidence to

support his claims.    Although this court liberally construes pro

se briefs, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972), the

court requires arguments to be briefed in order to be preserved.

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).     Because

Metcalf does not provide any analysis of the reasons for the

district court’s certification decision, he has abandoned the

issue on appeal.    See id.

     Metcalf has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.

Accordingly, we uphold the district court’s order certifying that

the appeal presents no nonfrivolous issues.    Metcalf’s request

for IFP status is DENIED, and his appeal is DISMISSED as

frivolous.    See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

     Metcalf is cautioned that the district court’s dismissal of

his complaint as frivolous and this court’s dismissal of his

appeal count as two strikes under 28 U.S.C. § 1915(g).     See

Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).       If

Metcalf accrues three strikes, he will not be able to proceed IFP

in any civil action or appeal filed while he is incarcerated or
                           No. 04-60190
                                -3-

detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTIONS WARNING

ISSUED.